 
 
EFFECTIVE PROFITABLE SOFTWARE, INC.


Letter of Intent


July 10, 2008


Money4Gold, Inc.
595 South Federal Highway, Suite 600
Boca Raton, FL 33432


Gentlemen:


    This Letter of Intent outlines our mutual understanding of certain basic
terms regarding a series of transactions described herein (collectively, the
“Transactions”) involving Money4Gold, Inc. (“Money4Gold”), Effective Profitable
Software, Inc. (the "Company” or “EPS”) and (in certain cases) certain other
parties.  This Letter of Intent does not constitute a legally binding obligation
or commitment of Money4Gold or the Company with respect to any matter provided
for or contemplated herein (except as otherwise provided herein), and this
Letter of Intent is subject to the execution and delivery of definitive
documents with respect to all matters pertaining to the Transactions.


1. Definitive Documentation.  Promptly after the execution of this Letter of
Intent, Money4Gold and the Company shall commence the negotiation and
preparation of definitive documentation (the "Definitive Documentation"),
providing for or effecting the Transactions, in forms mutually satisfactory to
them, containing definitive terms, provisions, and conditions for the
Transactions.  The Definitive Documentation shall contain terms, provisions and
conditions reflecting the following:


a. Until the Closing, the Company shall maintain accurate and current filings
with the Securities and Exchange Commission.  The Company shall maintain listing
for its common stock on the over the counter bulletin board.


b. Prior to the Closing Money4Gold shall deliver to the Company financial
statements including a balance sheet, statement of operations, statement of cash
flow and statement of shareholders’ equity, prepared by an independent auditor
in compliance with U.S. GAAP (“Audited Financial Statements”). The independent
auditor shall be registered with the Public Company Accounting Oversight Board
(PCAOB) and performs audits of publicly-held companies in accordance with
guidelines established by the SEC and the PCAOB.


c. At Closing, Money4Gold and the Company shall enter into an agreement (the
“Acquisition Agreement”) whereby the Company will acquire 100% equity ownership
interest in Money4Gold.  As consideration, the Company shall issue Money4Gold’s
shareholders one share of EPS stock for each share of Money4Gold stock.  The
details will be negotiated upon the completion of the definitive purchase
agreement.
 
 
 
1

--------------------------------------------------------------------------------

 

 
d. The Definitive Documentation shall contain customary representations,
warranties and indemnities made by significant shareholders of Money4Gold and
the Company as agreed upon by Money4Gold, the Company and such shareholders.


2. Latest Closing Date.  Money4Gold and the Company agree to cooperate with each
other fully, in good faith, and with the view of obtaining all necessary
consents, executing and delivering the Definitive Documentation, and effecting
the closing of the Transactions (the “Closing”) as soon as possible but at least
by August 15, 2008 (the "Latest Closing Date"), provided the requisite financial
statements are completed.


3. Due Diligence.  Each of Money4Gold and the Company agree to (a) give to the
other party and its authorized representatives such access during regular
business hours to the covenanting party’s books, records, properties, personnel
and to such other information as the other party reasonably requests and shall
instruct the covenanting party’s independent public accountants to provide
access to their work papers and such other information as the other party may
reasonably request, and (b) cause its officers to furnish the other party with
such financial and operating data and other information with respect to the
business and properties of the covenanting party as the other party may
reasonably request.  Each party’s obligation to complete the Transactions is
expressly conditioned upon the receipt of information regarding the other party
as such first party may request and upon such first party’s approval of all such
information.  If either of the party finds any such information unacceptable for
any reason, such party may elect not to enter into the Definitive Documentation
or to consummate the Transactions.


4. Confidentiality.  Neither party shall disclose to any third person (other
than its accountants, attorneys, consultants, employees, agents and other
representatives for purposes of evaluating the Transactions), except as may be
required by applicable law, any information obtained pursuant to this Letter of
Intent or otherwise in contemplation of the Transactions at any time, unless
such information is otherwise already known by the party or is generally
available to the public, or hereafter is disclosed to the party by a person who
did not have an obligation not to disclose such information or hereafter becomes
generally available to the public.  In the event that the Transactions are not
consummated by the Latest Closing Date as it may be hereafter extended, each
party shall promptly return all nonpublic information, documents and other
written information containing information obtained pursuant to this Letter of
Intent, including any item obtained in any investigation permitted pursuant to
this Letter of Intent, and any copies thereof.  Each party shall require its
accountants, attorneys, consultants, employees, agents and other representatives
not to disclose such information, unless required by applicable law.


5. Conduct of Business.  After the date hereof and until the closing or the
abandonment of the Transactions, Money4Gold shall conduct its business in the
ordinary course consistent with past practice and shall use reasonable efforts
to keep its assets in good repair and working order except for ordinary wear and
tear, maintain any existing insurance on the assets, and preserve intact the
business of Money4Gold.  
 
 
 
2

--------------------------------------------------------------------------------

 
 
Without limiting the generality of the foregoing, after the date hereof and
until the closing or the abandonment of the Transactions, Money4Gold shall not
(a) make any acquisition, by means of a merger or otherwise, of a material
amount of assets or securities, other than acquisitions in the ordinary course
consistent with past practice; (b) agree to any sale, lease, encumbrance or
other disposition of a material amount of assets or securities or any material
change in its capitalization, other than sales or other dispositions in the
ordinary course consistent with past practice; (c) enter into any material
contract other than in the ordinary course of business or agree to any release
or relinquishment of any material contract rights; (d) incur any long-term debt
or short-term debt for borrowed money except for debt incurred in the ordinary
course consistent with past practice; or (e) agree in writing or otherwise to
take any of the foregoing actions.


6. Other Negotiations.  Each of the Company and Money4Gold agrees that it shall
not, directly or indirectly, and shall instruct its officers, directors,
employees, agents or advisors or other representatives or consultants not to,
directly or indirectly, until the Latest Closing Date or the indication by the
Company or indication by Money4Gold that it no longer desires to pursue the
Transactions, solicit or initiate any proposals or offers from any person
relating to any acquisition, purchase or sale of all or a material amount of the
assets of, or any securities of, or any merger, consolidation or business
combination with, the Company or Money4Gold.


7. Conditions Precedent to Closing.  The Definitive Documentation shall provide
that the Transactions are expressly conditioned upon the following:


a. EPS shall have been formed in accordance with the related provisions set
forth above, and the satisfaction of the liabilities of the Company shall have
been satisfied and or converted into shares of common stock of the Company (as
described in Section 1(g) above); and


b. Money4Gold shall have delivered Audited Financial Statements, as described in
Section 1 (f).


c. The Acquisition Agreement shall have been prepared and executed;


d. The Company shall have satisfied all of its periodic reporting requirements
with the Securities and Exchange Commission through the date of the Acquisition,
and the Company shall deliver to Money4Gold all necessary materials, financial
and otherwise in order to continue and maintain accurate records and filings
with the Securities and Exchange Commission.  The Company will work with the SEC
approved auditor identified by Money4Gold to coordinate filing of a Form 8/K and
Form 8/KA, the Company will direct current financial representatives to prepare
a copy of all current financial records; and the Company will direct
current financial representatives to issue letter expressing satisfaction of all
filings to be included in 8K; and


e. The legal research and analysis as to the availability and anticipated
perfection of exemptions from all applicable Federal and state securities
offering registration requirements relating to the issuance of the Acquisition
Consideration shall have been completed and shall be satisfactory to the Company
in its sole discretion; and
 
 
 
3

--------------------------------------------------------------------------------

 

 
f. All third party and other consents required for the Acquisition shall have
been obtained; and


g. The Acquisition shall have been approved by all necessary entity action on
the part of Money4Gold, the Company and any subsidiary in accordance with all
applicable law; and


h. No action, suit or proceeding shall have been instituted or, to the knowledge
of the parties, be pending or threatened before any court or other governmental
body by any public agency or governmental authority seeking to restrain, enjoin
or prohibit the Acquisition or to seek damages or other relief in connection
therewith against any member of management of either Money4Gold or the Company;
and


i. Each party shall have satisfied its obligations under Paragraph 3, 4, 5 and 6
above; and


j. The business, legal, technical and financial due diligence of the business of
Money4Gold shall have been completed and shall be satisfactory to the Company in
its sole discretion; and


k. There shall not have been any material adverse change in the financial
condition, operations, business prospects, employee relations, customer
relations, assets, liabilities (accrued, absolute, contingent, or otherwise) or
income of Money4Gold, or the business of Money4Gold;


l. No action, suit or proceeding shall have been instituted or, to the knowledge
of the parties, be pending or threatened before any court or other governmental
body by any private party, public agency or governmental authority seeking to
restrain, enjoin or prohibit the Acquisition or to seek damages or other relief
in connection therewith against any member of management of either Money4Gold or
the Company.  The Company shall indemnify Money4Gold against potential
litigation arising from activities prior to the Acquisition, and Money4Gold
shall indemnify the Company against potential litigation arising from activities
prior to the Acquisitions; and


m. Expenses.  Each party shall be responsible for its own attorney fees and
other costs and expenses, anticipated or otherwise, relating to preparing the
Definitive Documentation.


8. Governing Law.  THIS LETTER OF INTENT AND THE DEFINITIVE DOCUMENTATION SHALL
BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE.


9. Termination.  Except with respect to the provisions of Paragraphs 3, 4, 5, 6,
8, and 9 hereof, either party hereto may terminate this Letter of Intent prior
to the consummation of the Acquisition by giving written notice to the other of
the notifying party's desire to terminate this Letter of Intent, and thereafter
this Letter of Intent shall have no force and effect and the parties shall have
no further obligations hereunder.
 
 
 
4

--------------------------------------------------------------------------------

 

 
If this letter accurately reflects our agreements and understandings with
respect to the proposed Merger, please confirm this by signing and returning the
enclosed counterpart copy of this letter to the undersigned.


Very truly yours,


Effective Profitable Software, Inc.
 
 
/s/ Gary Moore  
                                                                
[sign name]
 
Gary Moore           
                                                              
[print name]
 
President                                                      
[title]
 
July 10, 2008                                                      
[date]
Money4Gold, Inc.
 
 
/s/ Daniel Brauser    
                                                              
[sign name]
 
Daniel Brauser          
                                                                
[print name]
 
President                                                      
[title]
 
July 10, 2008                                                      
[date]


